DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the filing of the applicant’s remarks on 09/19/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Allowable Subject Matter
2.	Claims 1-20 are allowed. 
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
	Regarding independent claim 1, Patel et al was the closest prior art of record, Patel et al discloses a completion system for use in a well includes a first completion section and a second section. The first completion section has a sand control assembly to prevent passage of particulates, a first inductive coupler portion, and a sensor positioned proximate to the sand control assembly that is electrically coupled to the first inductive coupler portion, however the prior art of record does not discloses a method comprising: receiving power from an umbilical which carries power from a surface of a geological formation into a borehole drilled in the geological formation; transferring the power from a first side of a coupler to a second side of the coupler, 5wherein the first side of the coupler is associated with an upper completion system in the borehole and the second side of the coupler is associated with a lower completion in the borehole; transferring the power from the second side of the coupler to a first side of an electrical  in combination with limitations from the rest of the claim. 
The prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the complete search and consideration performed, it has been determined that the claims have been found novel and non-obvious. 
Regarding claims 2-9 which depends on claim 1, these claims are allowable for at least the same reasons given for claim 1.
Regarding independent claim 10, Patel et al was the closest prior art of record, Patel et al discloses a completion system for use in a well includes a first completion section and a second section. The first completion section has a sand control assembly to prevent passage of particulates, a first inductive coupler portion, and a sensor positioned proximate to the sand control assembly that is electrically coupled to the first inductive coupler portion, however the prior art of record does not discloses a system comprising: 15a first completion system having electrical isolation, electronics, and a first side of a coupler, wherein the first side of the coupler is electrically connected to a first side of the electrical isolation and a second side of the electrical isolation is electrically 
Regarding claims 11-20 which depends on claim 10, these claims are allowable for at least the same reasons given for claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lovell et al (US 8,783,355 B2) discloses a technique includes inducing a distributed temperature change along a portion of a wellbore and measuring a time varying temperature along the portion of the wellbore due to the induced change. The technique includes determining a distributed flow rate in the portion based at least in part on the measured time varying temperature before the temperature reaches equilibrium, however does not discloses the specific structure configuration and 
Sponchia et al (US 10,036,234 B2) discloses a lateral wellbore completion apparatus may include a flow-through deflector having a deflector face and a junction string that includes a junction block cooperative to mate with the deflector face, a downhole device, and an inductive coupler electrically connected to the downhole device. A method may include anchoring the deflector in a main bore, making-up at the drilling surface a junction string that includes a junction block, a completion string section having a downhole device, and a secondary inductive coupler electrically connected to the downhole device, however does not discloses the specific structure configuration and operation of the claimed method and system for electrical isolation in transferring power and data signals in a downhole environment.
Leeflang et al (US 10,018,033 B2) discloses a downhole sensor array includes sensor housings, and each sensor housing contains one or more of a pressure sensor and a temperature sensor. Cable segments connect the sensor housings. A weld joint bonds a sensor housing to a jacket of a cable segment, and a conductor of the cable segment and the jacket of the cable segment may be separated by a void proximate the weld joint, however does not discloses the specific structure configuration and operation of the claimed method and system for electrical isolation in transferring power and data signals in a downhole environment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F (9am-4pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.				/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836